Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 6 contains the trademark/trade name TEFLON.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material (polytetrafluoroethylene) and, accordingly, the identification/description is indefinite.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berner (US 2016/0120626).
Berner discloses a process for forming nano structures on a titanium-zirconium dental implant (paragraph [0040]) wherein the portion of the implant that is intended to contact bone is sandblasted and then acid etched (paragraph [0059]).  Berner further discloses that the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berner (US 2016/0120626).
In regard to claim 1, to the limited extent that Berner may be unclear as to whether the aqueous growing of nanostructures in embodiments of the invention which include the “whole surface” of the implant (paragraph [0057]) would include the sand blasted and acid etched bone contacting surface (paragraphs [0058], [0059]) then one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have treated the sand blasted and acid etched surface with the aqueous growing of nanostructures because (1) Berner explicitly states the whole surface of the implant may be treated by the aqueous growing procedure; (2) the nano structures would form retention sites for proteins that establish anchorage with cells (note paragraph [0019]); and (3) the storing  process (paragraphs [0053], [0054]) would be simplified if different surface portions of the implant were not separated from one another.  
In regard to claim 3, one of ordinary skill in the art would have readily recognized that the length of time in which nano structures are grown could obviously be shortened resulting in less growth and less effectiveness.  In regard to the temperature range limitations of claims 1 and 4, the claims call for a smaller over lapping range than that disclosed in Berner, one of ordinary skill in the art would have found conducting the aqueous treatment within the smaller range to have been obvious to one of ordinary skill in the art.  In regard to claims 5, 7, and 8, one of ordinary skill in the art would have found it obvious to have performed the Berner storage step (paragraph [0054]) by placing the implant in a conventional plastic storage package/container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berner (US 2016/0120626) in view of Jemelin (US 2007/0068827).
Jemelin discloses the use of OCO for forming capsules for storing dental implants in a fluid material (see abstract).  To have merely selected a Jemelin OCO capsule for storing the Berner dental implant in a fluid material would have been obvious to one of ordinary skill in the art as an obvious selection of a container for its intended purpose.

Prior Art
	Applicant’s information disclosure statement of May 5, 2020 and June 19, 2020 have been considered and an initialed copy enclosed herewith.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712